         Case 20-50082 Document 298-7 Filed in TXSB on 08/26/21 Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

In re:                                         §
                                               §
VOUSION, LLC,                                  §       Chapter 11
                                               §
                                               §       Case No. 20-50082 (DRJ)
         Debtor.                               §


                   ORDER GRANTING CLAIMANTS’ RULE 56(d) MOTION

         This matter having come before the Court on Claimants’ Rule 56(d) Motion for Extension

to Respond to Reorganized Debtor’s Motion for Summary Judgment with Respect to Proof of

Claim by Bahar Dejban filed August 26, 2021, and the Court having determined that the motion

for extension is well founded, it is HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

         1. Pursuant to Rule 7056 of the Federal Rules of Civil Procedure, made applicable to this

contested matter by Rule 9014, Claimants’ motion for extension pursuant to Rule 56(d) is granted.

         2. Claimants shall have an extension to and including January 7, 2022 to file their response

and/or an amended response to Reorganized Debtor’s Motion for Summary Judgment with

Respect to Proof of Claim Filed by Bahar Dejban (Doc. No. 276).

Dated: __________, 2021

                                               __________________________________
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE


DAVID R. JONES
UNITED STATES BANKRUPTCY JUDGE




                                                                                        Page 1
